DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 21-40 are pending.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-40 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4, 7, 8, 11-14, 18 of U.S. Patent No.10,708,313. Although the claims at issue are not identical, they are not patentably distinct from each other because they claim substantially the same subject matter regarding a multi-modal data transmission by receiving data packets comprising an input audio signal detected by a sensor of a computing device; parse the input audio signal and select based on at least one of a request and the trigger keyword, a content item via a real-time content selection process and, based on a policy, select the first candidate interface as a selected interface to present the content item.  


Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3. 5-8, 11, 18-19 of U.S. Patent No. US 10,032,452. Although the claims at issue are not identical, they are not patentably distinct from each other because they claim substantially the same subject matter regarding a multi-modal data transmission by receiving data packets comprising an input audio signal; parse the input audio signal and select based on at least one of a request and the trigger keyword, a content item via a real-time content selection process and, based on a policy, select the first candidate interface as a selected interface to present the content item.  

Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 7-8, 18-19 of U.S. Patent No. US 10,535,348. Although the claims at issue are not identical, they are not patentably distinct from each other because they claim substantially the same subject matter regarding a multi-modal data transmission by receiving data packets comprising an input audio signal; parse the input audio signal and select based on at least one of a request and the trigger keyword, a content item via a real-time content selection process and, based on a policy, select the first candidate interface as a selected interface to present the content item.  

Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 14 of U.S. Patent No. US 10,593,329. Although the claims at issue are not identical, they are not patentably distinct from each other because they claim substantially the same subject matter regarding a multi-modal data transmission by receiving data packets comprising an input audio signal; parse the input audio signal and select based on at least one of a request and the trigger keyword, a content item via a real-time content selection process and, based on a policy, select the first candidate interface as a selected interface to present the content item.  

Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 13-18 of U.S. Patent No. US 10,748,541. Although the claims at issue are not identical, they are not patentably distinct from each other because they claim substantially the same subject matter regarding a multi-modal data transmission by receiving data packets comprising an input audio signal; parse the input audio signal and select based on at least one of a request and the trigger keyword, a content item via a real-time content selection process and, based on a policy, select the first candidate interface as a selected interface to present the content item.  

Claims 21-40 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 21-40 of copending Application No. 16/936,972(reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they claim substantially the same subject matter regarding a multi-modal data transmission by receiving data packets .  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 21-40 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 21-40 of copending Application No. 17/387,608 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they claim substantially the same subject matter regarding a multi-modal data transmission by receiving data packets comprising an input audio signal; parse the input audio signal and select based on at least one of a request and the trigger keyword, a content item via a real-time content selection process and, based on a policy, select the first candidate interface as a selected interface to present the content item.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.





Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad Nawaz can be reached on 469-295-9193.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MELANIE JAGANNATHAN/Primary Examiner, Art Unit 2468